DETAILED ACTION
This action is responsive to the application No. 16/850,490 filed on April 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 with the associated claims filed on 05/04/2022 responding to the Office action mailed on 03/18/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 3, 7, 9, and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.1123451

Claims 1, 2, 4-6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 110473887) in view of Wang (CN 110323238).

Regarding Claim 1, Fan (see, e.g., Fig. 9), teaches an optical sensor device, comprising:2
a substrate 201 having a plurality of optical sensor units 203 therein;3
a first light collimating structure 204/208/209/210 on the substrate 201, comprising:4
a first transparent layer 209 having a plurality of micro-lenses 210 arranged in an 5array; and6
a plurality of first light-shielding layers 208 on the first transparent layer 7209 between the plurality of micro-lenses 2108, wherein the plurality of first light-shielding layers 208 does not cover the plurality of micro-lenses 210 in a direction along the top surface of the substrate 201.
910Fan does not show a transparent cover plate disposed on the first light collimating structure, 9wherein the transparent cover plate is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses.
Wang (see, e.g., Fig. 3), in similar optical sensor devices to those of Fan, on the other hand, teaches a transparent cover plate 17 disposed on the first light collimating structure 13/14/15, 9wherein the transparent cover plate 17 is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses 15.  The protective layer 17 can be used for the protection of the small lenses 15, such as a moisture-proof, dust-proof, anti-scraping and so on.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Fan’s device a transparent cover plate disposed on the first light collimating structure, 9wherein the transparent cover plate is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses, as taught by Wang, to protect the small lenses from moisture, dust-proof, anti-scraping and so on.

Regarding Claim 2, Fan and Wang teach all aspects of claim 1.  Fan (see, e.g., Fig. 9), teaches that the first light collimating 2structure 204/208/209/210 further comprises a plurality of second light-shielding layers 204 on the 3substrate 201 between the plurality of optical sensor units 203, and the plurality of first light-4shielding layers 208 correspond to the plurality of second light-shielding layers 204, 5respectively, and at least partially overlaps on a vertical projection direction.

Regarding Claim 4, Fan and Wang teach all aspects of claim 1.  Fan (see, e.g., Fig. 9), teaches that a material of the first 2transparent layer 209 is a curable transparent material (i.e., polymethyl methacrylate, PMMA; polyethylene terephthalate, PET, etc.).

Regarding Claim 5, Fan and Wang teach all aspects of claim 1.  Fan (see, e.g., Fig. 9), teaches that the first transparent layer 209 can include, for example, polymethyl methacrylate (PMMA), PolyethyleneTerephthalate (PET), Polyethylene Naphthalate (PEN), polycarbonate (PC), perfluorocyclobutyl (PFCB), polyimide (PI), acryl resin, epoxy resin, polypropylene (PP), polyethylene (PE), polystyrene (PS), Polyvinyl Chloride (PVC), etc., and Wang (see, e.g., Fig. 3), teaches that the transparent cover plate 17 is made of a transparent polymer.

Regarding Claim 6, Fan and Wang teach all aspects of claim 1.  Fan (see, e.g., Fig. 9) and Wang (see, e.g., Fig. 3), teach that a refractivity of the first transparent layer is larger than a refractivity of the transparent cover plate2.

Regarding Claim 11, Fan and Wang teach all aspects of claim 1.  Fan (see, e.g., Fig. 9), teaches that the substrate 201 further comprises 2a protective layer 202 on the plurality of optical sensor units 203.

Regarding Claim 12, Fan and Wang teach all aspects of claim 1.  Fan/Wang are silent with respect to the claim limitation that a thickness of the transparent 2cover plate 17 occupies 20% to 40% of a thickness of the optical sensor device.
However, this claim limitation is merely considered a change in the thickness of the transparent 2cover plate in Fan’s/Wang’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the transparent 2cover plate of Fan’s/Wang’s device, as the courts have held that changes in thickness, without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Fan’s/Wang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 110473887) in view of Wang (CN 110323238) and further in view of Suzuki (US 2020/0127031).

Regarding Claim 8, Fan and Wang teach all aspects of claim 2.  They do not show that that the optical sensor device further comprises a second light 2collimating structure on the substrate.  Suzuki (see, e.g., Fig. 9), in similar image sensors to those of Fan/Wang, on the other hand, teaches that the optical sensor device further comprises a second light 2collimating structure 130/190 on the substrate 110, to confine the light in each light guide arranged in the light path of beams entering the plurality of photoelectric converters and to apply a fixed potential to the light shielding parts to lower the resistance of the voltage to reduce noise such as magnetic noise (see, e.g., pars. 0045, 0064, 0083)
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Fan’s/Wang’s optical sensor device, a second light 2collimating structure on the substrate, as taught by Suzuki, to confine the light in each light guide arranged in the light path of beams entering the plurality of photoelectric converters and to apply a fixed potential to the light shielding parts to lower the resistance of the voltage to reduce noise such as magnetic noise.

Regarding Claim 10, Fan, Wang, and Suzuki teach all aspects of claim 8.  Suzuki (see, e.g., Fig. 9), teaches that the second light collimating 2structure 130/190 comprises:  3
a plurality of transparent pillars 130 on the plurality of optical sensor units 112 within 4the substrate 110 (see, e.g., pars. 0045, 0064, 0083); and5
a plurality of fourth light-shielding layers 190 surrounding the plurality of 6transparent pillars 130.

Response to Arguments
Applicant’s arguments filed on 05/04/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814